MEMORANDUM **
California state prisoner Carl Dwayne Stevenson appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with an order requiring amendment of the complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to comply with a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
*949The district court did not abuse its discretion in dismissing the action for failure to comply with a court order because the magistrate judge’s November 18, 2004 order thoroughly appraised Stevenson of the deficiencies of his complaint, warned him that failure to comply with the order would result in dismissal of his action, and provided him 30 days to amend. See Ferdik, 963 F.2d at 1260-62. Accordingly, the district court properly dismissed the action after Stevenson failed to submit a second amended complaint. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3. '